Kyle W. Parker, ABA No. 9212124
David J. Mayberry, ABA No. 9611062
HOLLAND & HART LLP
1029 W. 3rd Avenue, Suite 550
Anchorage, Alaska 99501
Telephone: (907) 865-2600
Facsimile: (907) 865-2680
kwparker@hollandhart.com
djmayberry@hollandhart.com

Attorneys for Alaska Industrial Development
and Export Authority

                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

GWICH’IN STEERING COMMITTEE, et )
al.,                                           )
                                               )
                     Plaintiffs,               )   Case No. 3:20-cv-00204-SLG
vs.                                            )
                                               )   ALASKA INDUSTRIAL
DAVID BERNHARDT, in his official               )   DEVELOPMENT AND EXPORT
capacity as Secretary of the Interior, et al., )   AUTHORITY’S MOTION TO
                                               )   INTERVENE
                     Defendants,               )
                                               )
             And                               )
                                               )
NORTH SLOPE BOROUGH, et al.                    )
                                               )
                     Intervenor-Defendants )
                                               )
                                               )

       Alaska Industrial Development and Export Authority (“AIDEA”) hereby moves to

intervene in this action pursuant to Federal Rules of Civil Procedure 24(a) and 24(b).

AIDEA seeks to participate in all stages and elements of this resolution of this action.




        Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 1 of 20
For the reasons discussed below, AIDEA should be granted leave to intervene as of right

or, in the alternative, in the Court’s discretion.

       Counsel for AIDEA has contacted counsel for Plaintiffs, Defendants, and the

existing intervenors regarding this intervention. Counsel for the Plaintiffs indicated that

Plaintiffs reserve their position until they have had the opportunity to review the motion.

Counsel for the Defendants indicated that Defendants take no position on AIDEA’s

motion. Counsel for Intervenors the Alaska Oil & Gas Association and the American

Petroleum Institute indicated that they do not oppose AIDEA’s motion. Counsel for

Intervenors the North Slope Borough, Kaktovik Iñupiat Corporation, and Native Village

of Kaktovik indicated that they do not oppose AIDEA’s motion. Counsel for Intervenor

the State of Alaska indicated that the State does not oppose the motion.

                                        BACKGROUND

A.     AIDEA

       AIDEA is a public corporation of the State of Alaska, constituting a political

subdivision under the laws of the State. Declaration of Alan Weitzner (“Weitzner Decl.”)

at ¶ 2. AIDEA was created in 1967 by the Alaska Legislature to “promote, develop and

advance the general prosperity and economic welfare of the people of Alaska, to relieve

problems of unemployment, and to create additional employment.” Id.

       AIDEA accomplishes this through its development project finance programs.

Weitzner Decl. at ¶ 2.        Development finance is the effort of the State to support,


AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 2 of 20



         Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 2 of 20
encourage and catalyze enterprise growth. Id. It is a tool to help make a project

successful, and in turn, to create a benefit for the long-term economic health of the State

and its citizens. Id. Development finance is a proactive approach towards finance

intended to assist enterprise economic development projects; it leverages valuable public

resources to support significant private sector investment. Id.

B.     1002 Area Lease Sale

       This Court is familiar with the history of the Coastal Plain Oil and Gas Lease Sale

(“1002 Area Lease Sale”) held on January 6, 2021 by virtue of deciding motions for

preliminary injunction related to the sale. See Order Denying Motion for Preliminary

Injunction, Docket Nos. 3:20-cv-00204, 3:20-cv-00205, and 3:20-cv-00223 (D. Ak.

January 5, 2021). AIDEA will not burden the Court with repetitious background on the

history of the 1002 Area Lease Sale but will supplement the information previously

recounted by the Court (Order Denying Motion for Preliminary Injunction at pgs. 3-12)

with events that have occurred since the Court’s decision on preliminary injunction and

that are specific to AIDEA’s motion to intervene.

       When Bureau of Land Management (“BLM”) announced that it would hold the

1002 Area Lease Sale, AIDEA leadership considered whether to participate. Weitzner

Decl. at ¶ 7. Ultimately, AIDEA chose to participate in the 1002 Area Lease Sale to

further its mission to increase job opportunities and otherwise encourage the State’s

economic growth, including development of its natural resources. Id. Specifically,


AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 3 of 20



         Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 3 of 20
AIDEA’s purpose in participating in the 1002 Area Lease Sale is to support mineral

resource exploration and development in the 1002 Area consistent with the directives of

the Tax Cuts and Jobs Act of 2017. Id. AIDEA anticipates multiple public benefits

related to the Project, including direct employment for exploration and possible

development of oil and gas resources, indirect employment related to exploration and

development activities, revenues paid to local and state governments and Alaska Native

corporations, profits to AIDEA from its development investment, and re-investment into

economic development projects within Alaska. Id.

       After this Court denied the motions for preliminary injunction, the BLM moved

forward with the 1002 Area Lease Sale on January 6, 2021, as planned. Exhibit A, BLM

Press Release, January 6, 2021. BLM offered “22 tracts, spanning approximately 1.1

million acres of the eligible 156 million acres designated by Congress for oil and gas

development and included in the 2020 Record of Decision for the Coastal Plain Oil and

Gas Leasing Program.” Id. BLM had withdrawn approximately 460,000 acres (10 tracts)

from availability in the sale as a result of consultation with Alaska Native Tribes,

nongovernmental organizations, and the Canadian government. Id. In the sale, BLM

received 13 bids totaling $14,412,458 and covering 552,802 acres. Id.

       AIDEA participated in the 1002 Area Lease Sale by submitting bids on eleven

tracts and was the apparent high bidder on nine tracts. Weitzner Decl. at ¶ 8. AIDEA

committed $12,018,825 covering 480,753 acres in bonus bids for the tracts on which it


AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 4 of 20



         Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 4 of 20
was the high bidder. Id. Ultimately, AIDEA accepted the leases on seven tracts. Id. at ¶

9. BLM issued AIDEA the executed leases for those seven tracts on January 13, 2021.

Id. By virtue of accepting the seven leases, AIDEA has committed to pay BLM the

balance of its bids as well as annual rental payments. Id. at ¶ 10. In sum, with signing of

the leases, AIDEA has paid BLM $13,102,615 for the seven leases, including the fees

and first year’s annual lease payments. Over the next ten years, AIDEA expects to pay

approximately $32.9 million in additional annual lease payments to BLM for the leases it

acquired in the 1002 Area Lease Sale. Id.

C.     Plaintiffs’ Challenge to the 1002 Area Lease Sale

       Plaintiffs in this action1 challenge the validity of the 1002 Area Lease Sale,

arguing that BLM’s pre-lease analysis was deficient for failing to adequately analyze the

impacts of the 1002 Area Lease Sale under various environmental laws and for alleged

inconsistencies with applicable land use management statutes. Plaintiffs ask this Court

for declaratory relief stating that BLM’s determinations and those of the consulting

agencies are unlawful and invalid; to “[v]acate and set aside as unlawful any and all

agency approvals and underlying analysis documents, . . . , as well as any decision and

documents based on the unlawful actions, including decisions to lease and leases;” and to



1
 This case is one of four separate actions challenging the 1002 Area Lease Sale. See National
Audubon Society v. Bernhardt, Case No. 3:20-cv-00205-SLG; Native Village of Venetie Tribal
Government v. Bernhardt, Case No. 3:20-cv-00223-SLG; and State of Washington v. Bernhardt,
                                                                                 (continued...)

AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 5 of 20



         Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 5 of 20
enter injunctive relief barring “BLM from authorizing any activities under the Coastal

Plain leasing program in reliance” on those documents. Am. Compl. at 73-74.

                                          ARGUMENT

       AIDEA meets the standard for intervention as of right set forth in Federal Rule of

Civil Procedure 24(a). First, AIDEA’s motion is timely filed, and AIDEA’s intervention

will not delay or impede resolution of this matter. Second, AIDEA has a substantial

property interest in the outcome of this litigation in the form of the leases it acquired in

the 1002 Area Lease Sale. AIDEA was the high bidder and has accepted the leases for

seven tracts. Weitzner Decl. at ¶ 9. AIDEA has already paid over $13 million in bonus

bids, fees, and first year’s annual lease payments and has signed lease agreements to pay

an additional $32.9 million over the 10-year primary term of the leases. Id. at ¶ 10.

Third, Plaintiffs’ lawsuit threatens AIDEA’s substantial interests by seeking an order that

would vacate the leases AIDEA has acquired in the 1002 Area Lease Sale. Id. at ¶ 11.

Fourth, AIDEA’s interests are not adequately represented by any of the existing parties.

Id. at ¶ 6. The federal government’s obligation is to represent the interests of the general

public, and this responsibility differs from that of AIDEA. AIDEA may wish to advance

arguments or pursue strategies that would not be advanced or pursued by the federal



(...continued)
Case No. 3:20-cv-00224-SLG. Concurrently with this motion AIDEA is filing motions to
intervene in the other three cases.


AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 6 of 20



         Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 6 of 20
government, and AIDEA will be able to contribute factual information that may not be

readily accessible to the federal government. The current intervenors include the State of

Alaska, industry groups, local governments, and native corporations – none of which

directly acquired leases in the 1002 Area Lease Sale. As such, their interests are different

than AIDEA’s, and, as with the federal government, AIDEA may wish to advance

arguments or pursue strategies that the existing intervenors would not. Finally, granting

AIDEA intervention is consistent with Ninth Circuit precedent allowing parties to

intervene in National Environmental Policy Act (“NEPA”) challenges where those parties

have an existing legal right (e.g., a contract, permit or lease) which a plaintiff seeks to

restrict.

        Alternatively, the Court should exercise its discretion and grant AIDEA

permissive intervention under Federal Rule of Civil Procedure 24(b). AIDEA’s defenses

and arguments have questions in common with Plaintiffs’ action. In addition, AIDEA’s

intervention will not unduly delay or otherwise prejudice the adjudication of the rights of

the original parties to this action.

        For these reasons, discussed further below, AIDEA should be granted leave to

intervene in this action. A proposed order granting the relief requested is attached.

I.      AIDEA Should Be Granted Intervention As Of Right

        Federal Rule of Civil Procedure 24(a)(2) provides that:

                On timely motion, the court must permit anyone to intervene
                who . . . claims an interest relating to the property or

AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 7 of 20



            Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 7 of 20
               transaction that is the subject of the action, and is so situated
               that disposing of the action may as a practical matter impair
               or impede the movant’s ability to protect its interest, unless
               existing parties adequately represent that interest.

Based on this rule, the Ninth Circuit has established a four-part test that a party must

meet to intervene as a matter of right:

               (1) the motion must be timely; (2) the applicant must claim a
               “significantly protectable” interest relating to the property or
               transaction which is the subject of the action; (3) the applicant
               must be so situated that the disposition of the action may as a
               practical matter impair or impede its ability to protect that
               interest; and (4) the applicant’s interest must be inadequately
               represented by the parties to the action.

Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173, 1177 (9th Cir. 2011) (en banc).

       The Ninth Circuit construes Federal Rule 24(a) liberally in favor of potential

intervenors: “[i]n determining whether intervention is appropriate, we are guided

primarily by practical and equitable considerations.                We generally interpret the

requirements broadly in favor of intervention.” Donnelly v. Glickman, 159 F.3d 405, 409

(9th Cir. 1998); see also Wilderness Soc’y, 630 F.3d at 1179; Southwest Ctr. for

Biological Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001). A “district court is

required to accept as true the non-conclusory allegations made in support of an

intervention motion,” including statements set forth in a complaint or answer in

intervention. Southwest Ctr. for Biological Diversity, 268 F.3d at 819-20. Importantly,

the Ninth Circuit abandoned its rule that only the federal government could be a

defendant in NEPA cases, finding other stakeholders should be allowed to intervene as of

AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 8 of 20



         Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 8 of 20
right in the merits phase of a NEPA action so long as they could suffer some “practical

impairment” from the action. Wilderness Soc’y, 630 F.3d at 1180-81.

       As set forth below, AIDEA easily satisfies the Ninth Circuit’s test for intervention.

Therefore, AIDEA should be granted intervention as a matter of right.

               A.      AIDEA’s Motion is Timely.

       The Ninth Circuit considers the following three factors when determining the

timeliness of a motion to intervene: “(1) the stage of the proceeding at which an

applicant seeks to intervene; (2) the prejudice to other parties; and (3) the reason for

and length of the delay.” Peruta v. County of San Diego, 824 F.3d 919, 940 (9th Cir.

2016) (en banc) (quoting United States v. Alisal Water Corp., 370 F.3d 915, 921 (9th

Cir. 2004)).

       This litigation is at its earliest stages, with the motion practice regarding the

administrative record not yet begun, and no schedule yet established for dispositive

motions. AIDEA’s interest in this litigation did not ripen until it decided to participate in

the 1002 Area Lease Sale and was awarded leases. Upon receipt of leases, AIDEA has

moved promptly to intervene to defend its newly-acquired property rights. AIDEA’s

motion to intervene is timely because this request comes prior to any substantive briefing.

AIDEA will follow the deadlines and schedules set forth by this Court’s Order re Joint

Motion Addressing the Administrative Record (Doc. 39) and any other scheduling orders

issued by the Court. As a result, AIDEA’s request for intervention imposes no burden


AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 9 of 20



         Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 9 of 20
or prejudice on the existing parties, has been promptly filed, and should be deemed

timely.

               B.      AIDEA Has A Significantly Protectable Interest In Defendants’
                       Approvals.

       “Whether an applicant for intervention demonstrates sufficient interest in an action

is a practical, threshold inquiry.         No specific legal or equitable interest need be

established.” Forest Conserv. Council v. U.S. Forest Serv., 66 F.3d 1489, 1493 (9th Cir.

1995) (quoting Greene v. United States, 996 F.2d 973, 976 (9th Cir. 1993)), overruled in

part on other grounds by Wilderness Soc’y 630 F.3d 1173. The “significantly protectable

interest” requirement is satisfied when an intervenor has “any existing legal right,

contract, or permits” relating to the interest the plaintiff seeks to enjoin, as opposed to a

bare expectation of an interest. Southwest Ctr. for Biological Diversity, 268 F.3d at 819.

An intervenor’s interest “is obvious when he asserts a claim to property that is the subject

matter of the suit.” Foster v. Gueory, 655 F.2d 1319, 1324 (D.C. Cir. 1981). And federal

oil and gas leases, such as those purchased by AIDEA in the 1002 Area Lease Sale,

constitute both contracts and property interests. See, e.g., Mobil Oil Exploration &

Producing Southeast, Inc. v. United States, 530 U.S. 604, 607-08 (2000) (recognizing

contractual nature of federal oil and gas leases); Conner v. Burford, 848 F.2d 1441, 1461

n.50 (9th Cir. 1988) (acknowledging that onshore federal oil and lessees acquire

properties rights in the leases). By virtue of its purchase of acquiring seven leases in the



AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 10 of 20



          Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 10 of 20
1002 Area Lease Sale, AIDEA has acquired “significantly protectable interest[s]” that

entitle AIDEA to intervene. Southwest Ctr. for Biological Diversity, 268 F.3d at 819.

       A would-be intervenor must also establish a “relationship between the legally

protected interest and the claims at issue.” Forest Conserv. Council, 66 F.3d at 1494

(quoting Sierra Club v. EPA, 995 F.2d 1478, 1484 (9th Cir. 1993)). This “relationship” is

satisfied when, as here, “the injunctive relief sought by plaintiffs will have direct,

immediate, and harmful effects upon a third party’s legally protected interests[.]” Id. at

1494, 1495 (state and county permitted to intervene because they had “tangible, concrete

rights protected by various federal and state laws, as well as contracts with the federal

government”); see also Donnelly, 159 F.3d at 410 (interest is related to the subject of the

action when “the resolution of the plaintiff’s claims actually will affect the applicant”).

       The relief sought by Plaintiffs would directly harm AIDEA. Plaintiffs ask this

Court to vacate the leases for which AIDEA has already paid over $13 million (and

committed to pay an addition $32.9 million) and to essentially reverse and vacate each

and every finding, authorization, and permit supporting the leases. Am. Compl. at 73-74;

Weitzner Decl. at ¶ 10. Plaintiffs’ claims clearly jeopardize AIDEA’s property and

contractual interests in the leases it acquired in the 1002 Area Lease Sale. Accordingly,

AIDEA has significantly protectable interests directly affected by Plaintiffs’ claims.




AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 11 of 20



        Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 11 of 20
               C.      Disposition Of This Case Would Impair Or Impede AIDEA’s
                       Interests.

       When determining whether a significantly protectable interest would be

“impaired” or “impeded” by the disposition of a case, the Ninth Circuit follows the

advisory committee notes to Federal Rule 24: “if an absentee would be substantially

affected in a practical sense by the determination made in an action, he should, as a

general rule, be entitled to intervene.” Southwest Ctr. for Biological Diversity, 268 F.3d

at 822 (quoting Fed. R. Civ. P. 24 advisory committee’s notes). In other words, a non-

party should be allowed to participate in the litigation if it would otherwise “be unfair to

decide the case and injure the non-party.” See 6 Moore’s Federal Practice § 24.03[3][a]

at 24-37.

       AIDEA has acquired substantial property rights in the seven leases it won in the

1002 Area Lease Sale. As set forth above, Plaintiffs seek declaratory and injunctive

relief that, at a minimum, will place a cloud on the title of AIDEA’s newly-acquired

leases. Even more directly, Plaintiffs are asking the Court to vacate the leases themselves

as well as the “agency approvals and underlying analysis documents” supporting the

1002 Area Lease Sale. Am. Compl. at 73-74. Any of these remedies would impede

AIDEA’s protectable interests.         These harms are sufficient to satisfy the practical

impairment test required to intervene as a matter of right. See, e.g., Southwest Ctr. for

Biological Diversity, 268 F.3d at 822 (finding impairment when the invalidation of an



AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 12 of 20



        Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 12 of 20
existing agreement between City and federal government would “legally and practically

affect” would-be intervenor’s projects already under consideration for approval).

               D.     The Existing Parties Do Not Adequately Represent AIDEA’s
                      Interests.

       “The burden on proposed intervenors in showing inadequate representation is

minimal, and would be satisfied if they could demonstrate that representation of their

interests ‘may be’ inadequate.” Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir.

2003) (quoting Trbovich v. United Mine Workers, 404 U.S. 528, 538 n.10 (1972)); see

also Allied Concrete & Supply Co. v. Baker, 904 F.3d 1053, 1067 (9th Cir. 2018) (the

proposed intervenor is not adequately represented where its interests are “potentially

more narrow and parochial” than the interests of existing parties). The showing that

existing parties may not adequately represent a private party’s interests “is not a

strenuous test.” League of Wilderness Defenders – Blue Mtns. Biodiversity Proj. v.

Forsgren, 184 F. Supp. 2d 1058, 1061 (D. Or. 2002).

       The Ninth Circuit considers the following factors when determining whether a

would-be intervenor’s interests will be adequately represented by an existing party:

               (1) whether the interest of a present party is such that it will
               undoubtedly make all of a proposed intervenor’s arguments;
               (2) whether the present party is capable and willing to make
               such arguments; and (3) whether a proposed intervenor would
               offer any necessary elements to the proceeding that other
               parties would neglect.




AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 13 of 20



        Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 13 of 20
Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir. 2011)

(quoting Arakaki, 324 F.3d at 1086). Any doubt regarding the adequacy of representation

should be resolved in favor of the would-be intervenor. See 6 Moore’s Federal Practice

§ 24.03[4][a][i] at 24-42; Wright & Miller, § 1909 at 346.

       None of the existing parties can adequately represent AIDEA’s interest in this

litigation. None of the existing parties acquired leases in the 1002 Area Lease Sale, and

none of them is obligated to represent AIDEA’s narrow interests in providing a revenue

source for local government, creating local hire in an area of substantial unemployment,

or developing a project to enhance State of Alaska revenues during an economic

downturn.      AIDEA’s intervention will allow it to provide information and raise

arguments that might otherwise “be ignored or overlooked” by both the Plaintiffs and

the Defendants. 6 Moore’s Federal Practice § 24.03[4][a] at 24-43. AIDEA is also

likely to “bring[] to the court’s attention valuable information not available to or

provided by the [existing] parties.” Forest Conserv. Council, 66 F.3d at 1497 n.9.

       The Federal Defendants are required to represent the public’s broad overall

interest. The Federal Defendants do not represent AIDEA or its unique interests as the

project proponent, particularly as those interests relate to job creation and diversifying the

State’s economy, and if AIDEA is denied party status it will not be able to fully protect

those important legal interests. Furthermore, the Federal Defendants are not charged

with representing any of AIDEA’s economic interests in the leases it purchased. For


AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 14 of 20



        Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 14 of 20
example, the Federal Defendants’ arguments presumably will be fashioned with an eye

toward how their approach impacts national programs and interests.                          AIDEA’s

arguments in this litigation, however, will be framed by its interests in these specific

leases.     The Federal Defendants’ representation of the public’s general interest is

sufficiently different from that of AIDEA that Federal Defendants are unlikely to give

each of AIDEA’s unique interests sufficient attention. See, e.g., Forest Conserv.

Council, 66 F.3d at 1499; see also Wright & Miller, § 1909 at 319 (when a would-be

intervenor’s interest “is similar to, but not identical with, that of one of the [existing]

parties,” the applicant should be allowed to intervene). The same reasons prevent the

State of Alaska from adequately representing AIDEA’s interests. Like the Federal

Defendants, the State of Alaska is obligated to represent the broader interests of the

State, not AIDEA’s specific interest in the leases it acquired or AIDEA’s charter of

economic development.2

          In similar challenges, the Ninth Circuit has held that “[i]nadequate representation

is most likely to be found when the applicant asserts a personal interest that does not

belong to the general public.” Forest Conserv. Council, 66 F.3d at 1499 (quoting

Moore’s Federal Practice and finding that the “Forest Service may not adequately



2
  Nor can the trade association, native corporation, or local government intervenors adequately
represent AIDEA. These entities represent the interests of their members. AIDEA is not a
member of these organizations, and they are not obligated to represent AIDEA’s interests.


AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 15 of 20



          Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 15 of 20
represent [intervenor’s private] interests in defending against the issuance of a broad

injunction”); see also Southwest Ctr. for Biological Diversity, 268 F.3d at 823-24

(finding federal government not expected to protect intervenor’s uniquely private

interests); League of Wilderness Defenders, 184 F. Supp. 2d at 1061 (quoting same and

finding timber company’s personal interest in benefiting from existing contract fell

outside of general public’s interest). Therefore, “there is sufficient doubt about the

adequacy of [the government’s] representation to warrant intervention.” Trbovich, 404

U.S. at 538.

       Because AIDEA meets all four of the requirements for intervention as a matter of

right, this Court should recognize AIDEA’s right to intervene.

II.    Alternatively, AIDEA Should be Allowed Permissive Intervention.

       Under Rule 24(b), permissive intervention is entirely within this Court’s

discretion:

               On timely motion, the court may permit anyone to intervene
               who . . . has a claim or defense that shares with the main
               action a common question of law or fact.

Fed. R. Civ. P. 24(b)(1)(B). Regarding Federal Rule 24(b), the Ninth Circuit has

observed:

               Unlike Rule 24(a), a “significant protectable interest” is not
               required by Rule 24(b) for intervention; all that is necessary
               for permissive intervention is that intervenor’s “claim or
               defense and the main action have a question of law or fact
               in common.” Fed. R. Civ. P. 24(b). Rule 24(b) “plainly
               dispenses with any requirement that the intervenor shall

AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 16 of 20



        Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 16 of 20
               have a direct personal or pecuniary interest in the subject of
               the litigation.” SEC v. U.S. Realty & Improvement Co., 310
               U.S. 434, 459, 84 L. Ed. 1293, 60 S.Ct. 1044, (1940).

Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1108 (9th Cir. 2002), overruled in

part on other grounds by Wilderness Soc’y, 630 F.3d at 1173; see also Wright & Miller,

§ 1911 at 357-63; 6 Moore’s Federal Practice § 24.11 at 24-61.

       AIDEA meets the standard for permissive intervention here because this motion is

timely and because the defenses AIDEA proposes to assert are directly related to the

“main action.” Specifically, AIDEA denies that Plaintiffs are entitled to the relief that

they seek.

               A.      AIDEA’s Motion is Timely.

       For all the reasons set forth in Section I.A. of the Argument above, AIDEA’s

motion should be deemed timely.

               B.      AIDEA’s Claims or Defenses Have Questions of Law And Fact
                       In Common With The Main Action.

       A would-be intervenor meets the requirement of common questions of law and

fact when the intervenor asserts (i) an interest in the lands and property subject to the

government decision-making, (ii) defenses of the government’s decision-making that are

directly responsive to the plaintiff’s claims, or (iii) defenses of the government’s

decision-making “that squarely respond to the challenges made by plaintiff in the main

action.” Kootenai Tribe, 313 F.3d at 1110-11.



AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 17 of 20



        Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 17 of 20
       AIDEA’s request for intervention shares common questions of law and fact with

the underlying action. AIDEA’s significant interests in protecting the leases it acquired

in the 1002 Area Lease Sale weigh in favor of intervention on all aspects of Plaintiffs’

claims. In Kootenai Tribe, the Ninth Circuit found that intervenors with interests in the

outcome of the case more tangential than AIDEA’s interests here could intervene to

defend the government’s NEPA compliance when it promulgated regulations. Kootenai

Tribe, 313 F.3d at 1111 (finding “large and varied interests” raised by NEPA claims were

a “good and substantial reason” to allow permissive intervention by private organizations

enjoying federal roadless lands). In that case, private organizations who were permitted

to intervene held an aesthetic interest in the property at issue but claimed no property

right in the area. In contrast, AIDEA holds property interests that Plaintiffs seek to void

in their request to vacate the leases and all of the underlying documents supporting the

1002 Area Lease Sale. AIDEA’s interest is far more concrete than those raised by the

intervenors in Kootenai Tribe and therefore merits permissive intervention.

               C.      AIDEA’s Intervention Will Not Unduly Delay The Main Action
                       Or Unfairly Prejudice The Existing Parties.

       AIDEA’s intervention will not delay this litigation or prejudice the existing

parties. This Court’s scheduling order will impose on AIDEA the very same schedule

imposed on the Plaintiffs and current Defendants. As such, granting AIDEA status as

an intervening party will not delay or disrupt the Court’s schedule or otherwise cause

any prejudice to the existing parties. See Kootenai Tribe, 313 F.3d at 1111 n.10 (no

AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 18 of 20



        Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 18 of 20
issue of delay when a party’s intervention motion filed near onset of litigation and

defendant-intervenors agree to court’s briefing and procedural scheduling orders).



                                         CONCLUSION

       For all the foregoing reasons, AIDEA respectfully requests that the Court grant

AIDEA leave to intervene in this case as a matter of right. Alternatively, at a minimum,

the Court should exercise its discretion and allow AIDEA permissive intervention.

       DATED at Anchorage, Alaska this 8th day of February, 2021.

                                               HOLLAND & HART LLP
                                               Attorneys for Alaska Industrial Development
                                               and Export Authority

                                               /s/ Kyle W. Parker
                                               Kyle W. Parker, ABA No. 9212124
                                               David J. Mayberry, ABA No. 9611062
                                               HOLLAND & HART LLP
                                               1029 W. 3rd Avenue, Suite 550
                                               Anchorage, Alaska 99501
                                               Telephone: (907) 865-2600
                                               Facsimile: (907) 865-2680
                                               kwparker@hollandhart.com
                                               djmayberry@hollandhart.com




AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 19 of 20



        Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 19 of 20
                                CERTIFICATE OF SERVICE

I hereby certify on February 8, 2021, I caused to be electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification and electronic

service of the same to all counsel of record.

                                                           HOLLAND & HART LLP

                                                            /s/ Kyle W. Parker




AIDEA’S MOTION TO INTERVENE
Gwich’in Steering Committee, et al. v. David Bernhardt, et al. Case No. 3:20-cv-00204-SLG
Page 20 of 20



        Case 3:20-cv-00204-SLG Document 72 Filed 02/08/21 Page 20 of 20
